DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 and 09/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,269,241 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on patented claim 1 (column 19, lines 22-39).
Claim 2 reads on patented claim 2 (column 19, lines 40-47).
Claim 3 reads on patented claim 3 (column 19, lines 48-49).
Claim 4 reads on patented claim 4 (column 19, lines 50-57).
Claim 5 reads on patented claim 5 (column 19, lines 58-67).
Claim 6 reads on patented claim 6 (column 20, lines 1-6).
Claim 7 reads on patented claim 7 (column 20, lines 7-10).
Claim 8 reads on patented claim 8 (column 20, lines 11-15).
Claim 9 reads on patented claim 9 (column 20, lines 16-21).
Claim 10 reads on patented claim 10 (column 20, lines 23-25).
Claim 11 reads on patented claim 11 (column 20, lines 26-28).
Claim 12 reads on patented claim 12 (column 20, lines 29-45).
Claim 13 reads on patented claim 13 (column 20, lines 46-48).
Claim 14 reads on patented claim 14 (column 20, lines 49-52).
Claim 15 reads on patented claim 15 (column 20, lines 53-55).
Claim 16 reads on patented claim 16 (column 20, lines 56-60).
Claim 17 reads on patented claim 17 (column 20, lines 61-67).
Claim 18 reads on patented claim 18 (column 21, lines 1-3).
Claim 19 reads on patented claim 19 (column 21, lines 4-8).
Claim 20 reads on patented claim 20 (column 21, lines 9-14).
Claims 1, 4, 5, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of U.S. Patent No. 10,698,302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on patented claims 1 and 10 as follow: an image projector (column 19, line 23) comprising: a light source configured to provide an illumination beam (column 19, line 24); a first spatial light modulator (i.e. phase modulating SLM; column 19, line 25) configured to selectively steer one or more portions of the illumination beam to create a modulated illumination beam (column 19, lines 25-28), the modulated illumination beam including light modulated by the first spatial light modulator (column 19, lines 28-29) and an unmodulated light reflected from the first spatial light modulator (column 19, lines 30-31); a first optical component disposed in an optical path of the modulated illumination beam to create a transformed illumination beam (column 19, lines 32-33); and a filter disposed in an optical path of the transformed illumination beam (column 19, lines 34-35), the filter configured to block at least a portion of the unmodulated light (column 19, lines 35-36), and to selectively preserve at least a portion of the light modulated by the first spatial light modulator, thereby to generate a filtered, modulated illumination beam (column 20, lines 17-21).
Claim 4 reads on patented claim 10 as follow: a controller configured to receive image data (column 20, line 2) and to provide control signals based at least in part on the image data (column 20, lines 2-3), wherein the first spatial light modulator (i.e. phase modulating SLM) is configured to selectively steer the one or more portions of the illumination beam at a set of adjusted steering angles determined at least in part by the control signals (column 20, lines 17-19).
Claim 5 reads on patented claim 10 as follow: the controller is configured determine a set of base steering angles based on the image data (column 20, lines 4-7), wherein the set of base steering angles are within a predetermined range of angles (column 20, lines 7-9); and add a predetermined angle adjustment to each of the set of base steering angles to generate the set of adjusted steering angles (column 20, lines 10-13), wherein none of the set of adjusted steering angles are normal to the first spatial light modulator (column 20, lines 13-15).
Claim 10 reads on patented claim 9 as follow: the filter includes an opaque region configured to block the unmodulated light (column 19, lines 64-65).
Claim 11 reads on patented claim 1 as follow: the first spatial light modulator is a phase modulating spatial light modulator (column 19, line 25).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,698,302 B2 in view of May. 
U.S. Patent No. 10,698,302 B2 teaches the salient features of the present invention except (regarding claim 6) the predetermined range of angles is from a first value -[Symbol font/0x71] to a second value +[Symbol font/0x71], inclusive, and [Symbol font/0x71] is a predetermined fraction of a maximum steering angle that the first spatial light modulator is capable of producing.
May (US Pub. No. 2007/0188849 A1) discloses the predetermined range of angles (i.e. each angle of the steering angles) is from a first value -[Symbol font/0x71] to a second value +[Symbol font/0x71] (i.e. steer reflection of the light; Figure 8, element 485), inclusive, and [Symbol font/0x71] is a predetermined fraction (i.e. light transmission fraction; Figure 8, element 0.5P1) of a maximum steering angle that the first spatial light modulator (Figure 8, element 420) is capable of producing (i.e. element 420 is capable of steering the light in a sideways direction; page 6, paragraph 0047, lines 10-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined range of angles is from a first value -[Symbol font/0x71] to a second value +[Symbol font/0x71], inclusive, and [Symbol font/0x71] is a predetermined fraction of a maximum steering angle that the first spatial light modulator is capable of producing as shown by May in combination with U.S. Patent No. 10,698,302 B2 for the purpose of attenuating light from a light source (May, page 6, paragraph 0046, line 19).
Claim 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,698,302 B2 in view of Damberg et al. 
U.S. Patent No. 10,698,302 B2 teaches the salient features of the present invention except (regarding claim 8) a second optical component disposed in an optical path of the filtered, modulated illumination beam, and configured to focus the filtered, modulated illumination beam to a trajectory of the transformed illumination beam; and (regarding claim 9) a second spatial light modulator configured to receive the filtered, modulated illumination beam, and to selectively modulate an amplitude of portions of the filtered, modulated illumination beam to create an imaging beam.
Damberg et al. (US Pub. No. 2017/0085846 A1) discloses:
Regarding claim 8, a second optical component (i.e. projection lens illustrated in Figure 7) disposed in an optical path of the filtered, modulated illumination beam (i.e. light beam received from the PBS in Figure 7), and configured to focus the filtered, modulated illumination beam to a trajectory of the transformed illumination beam (i.e. light beam projected on the projection screen in Figure 7).
Regarding claim 9, a second spatial light modulator (i.e. LCoS amplitude SLM illustrated in Figure 7) configured to receive the filtered, modulated illumination beam (i.e. light beam received from the PBS in Figure 7), and to selectively modulate an amplitude of portions of the filtered, modulated illumination beam (i.e. amplitude modulation performed by the LCoS [page 8, paragraph 0103, lines 4-5]; the SLM attenuates the amplitude of light per pixel [page 9, paragraph 0104, line 6]) to create an imaging beam (i.e. light beam projected on the projection screen in Figure 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second optical component disposed in an optical path of the filtered, modulated illumination beam, and configured to focus the filtered, modulated illumination beam to a trajectory of the transformed illumination beam; and a second spatial light modulator configured to receive the filtered, modulated illumination beam, and to selectively modulate an amplitude of portions of the filtered, modulated illumination beam to create an imaging beam as shown by Damberg et al. in combination with U.S. Patent No. 10,698,302 B2 for the purpose of forming an approximate light distribution on an intermediate image plane coinciding with the SLM plane (Damberg et al.; page 9, paragraph 0104, lines 10-12).

Allowable Subject Matter
Regarding claim 1, Damberg et al. (US 2017/0085846 A1) discloses an image projector (i.e. HDR projector; page 3, paragraph 0034, line 2) comprising: a light source (i.e. laser in Figure 7) configured to provide an illumination beam (i.e. beam emitted by the laser); a phase modulating spatial light modulator (i.e. phase-only LCoS SLM in Figure 7) configured to selectively steer portions of said illumination beam (i.e. beam emitted by the laser) to create a modulated illumination beam (i.e. light emitted by the phase-only LCoS SLM); an optical component (i.e. PBS and projection lens in figure 7) disposed in the path of said modulated illumination beam (i.e. light emitted by the phase-only LCoS SLM).  Also, Gorny et al. (US Pub. No. 2016/0139560 A1) discloses a projection system (Figure 1, element 100) comprising a light source (Figure 1, element 102), a first modulator (Figure 1, element 106), a second modulator (Figure 1, element 110), and an optical component (Figure 1, element 108) disposed in the optical path of the light (Figure 1, element 104).  However, since Damberg et al., Gorny et al. and the prior art of record, individually or in combination, does not teach an image projector comprising a filter disposed in an optical path of the transformed illumination beam, the filter configured to block at least a portion of the unmodulated light, and to selectively preserve at least a portion of the light modulated by the first spatial light modulator, thereby to generate a filtered, modulated illumination beam, a timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome the rejection based on a nonstatutory double patenting and put the case in condition for allowance.  Claims 2-11 would be allowable based on their dependence from claim 1.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Regarding claim 12, Damberg et al. (US 2017/0085846 A1) discloses an image projector (i.e. HDR projector; page 3, paragraph 0034, line 2) comprising: a light source (i.e. laser in Figure 7) configured to provide an illumination beam (i.e. beam emitted by the laser); a phase modulating spatial light modulator (i.e. phase-only LCoS SLM in Figure 7) configured to selectively steer portions of said illumination beam (i.e. beam emitted by the laser) to create a modulated illumination beam (i.e. light emitted by the phase-only LCoS SLM); an optical component (i.e. PBS and projection lens in figure 7) disposed in the path of said modulated illumination beam (i.e. light emitted by the phase-only LCoS SLM).  Also, Gorny et al. (US Pub. No. 2016/0139560 A1) discloses a projection system (Figure 1, element 100) comprising a light source (Figure 1, element 102), a first modulator (Figure 1, element 106), a second modulator (Figure 1, element 110), and an optical component (Figure 1, element 108) disposed in the optical path of the light (Figure 1, element 104).  However, since Damberg et al., Gorny et al. and the prior art of record, individually or in combination, does not teach an image projector wherein an upper layer of the first spatial light modulator is configured to create a phase difference between light reflected from a bottom surface of the upper layer and light reflected from a top surface of the upper layer; and a filter disposed in an optical path of the transformed illumination beam, the filter configured to selectively preserve at least a portion of the modulated illumination beam, thereby to generate a filtered, modulated illumination beam., a timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome the rejection based on a nonstatutory double patenting and put the case in condition for allowance.  Claims 13-20 would be allowable based on their dependence from claim 12.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christmas et al. (GB 2574823 A) discloses a projector comprises a processing engine, a spatial light modulator, a light source, and a light-receiving surface.  The processing engine outputs a computer-generated diffractive pattern that has a propagation distance to an image plane.  The spatial light modulator displays the computer-generated diffractive pattern.  The light source illuminates the spatial light modulator at an angle of incidence greater than zero.  The light-receiving surface receives spatially-modulated light from the spatial light modulator.  The light-receiving surface is substantially parallel to the spatial light modulator.  The light-receiving surface is separated from the spatial light modulator by the propagation distance defined by the computer-generated diffractive pattern.  The computer-generated diffractive pattern is one selected from the group, which consists of the sum of a Fourier hologram and lens function. 
Sulzbach et al. (US Patent No. 6,071,616 A) teaches glass surface with a low reflectance opaque aperture coating. In one example the coating has two layers, in another the coating has three layers. In a third example the coating includes a filter layer structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/29/2022